410 F.2d 1138
GENERAL JUICES CORPORATION, Plaintiff-Appellant,v.The HOME INSURANCE COMPANY, Defendant-Appellee.
No. 26881.
United States Court of Appeals Fifth Circuit.
May 22, 1969.

Walter Warren, Warren & Warren, Leesburg, Fla., John H. Rhodes, Jr., Winter Garden, Fla., for appellant.
John L. Sewell, Bruce Culpepper, of Gurney, Gurney & Handley, Orlando, Fla., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District judge.
PER CURIAM:


1
The suit was for reformation of an endorsement to an existing insurance policy, based upon an alleged parol agreement.  It was tried below without a jury.  The trial judge denied relief, based upon concise findings of fact.  We affirm.


2
The findings below, including the controlling findings (1) that the conversations relied upon between Home's agent and General Juices' president failed to show a meeting of the minds as to the essential elements of a contract of insurance,1 and (2) that plaintiff failed to establish that Home's agent had either real or apparent authority to issue the requested endorsement without the approval of Home, are not shown to be 'clearly erroneous'.2  Despite the appellant's vigorous argument to the contrary, this ends the matter.


3
Affirmed.



1
 See Collins v. Aetna Insurance Co., (Fla.Sup.Ct.1931), 103 Fla. 848, 138 So. 369


2
 F.R.Civ.P. Rule 52(a)